Citation Nr: 1508211	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran for the purpose of VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 1955.  He died in September 1977.  The appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The appellant was permanently incapable of self-support prior to her eighteenth birthday in July 1981.






CONCLUSION OF LAW

The criteria for recognition of the appellant as a helpless child of the Veteran have been met.  38 U.S.C.A. § 101(4), 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim for recognition as the helpless child of the Veteran for the purpose of VA death benefits.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Death pension is a benefit payable by the Department of Veterans Affairs to a veteran's child because of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Thus, the focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are:  

1) the fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support; 

2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) it should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The issue which must be resolved in this case is whether the appellant became permanently incapable of self-support by reason of mental or physical defect before turning 18 years old.  Here, the appellant was born in July 1963 and is currently 51 years old.  She attained the age of 18 in July 1981, so evidence discussing her condition prior to that period is of central importance. 

The appellant, through her duly appointed representative, contends that she has borderline mental retardation which rendered her permanently incapable of self support prior to her 18th birthday.

A review of the submitted evidence indicates she became a ward of the State of Massachusetts at an early age due to the death of her mother and her Veteran-father in 1977.  During her time in foster care the appellant was monitored by the Department of Social Services.  In April 1978, when the appellant was 15 years of age she underwent a comprehensive psychological evaluation at the Boston Juvenile Court Clinic.  At that time, the psychologist that assessed her determined the appellant had a verbal IQ of 64, a performance IQ of 77, and a full scale IQ of 70.  The Board notes the clinician performed the Wechsler Intelligence Scale for Children (WISC-R) to assess the appellant's intelligence.  A review of the scoring chart for this test indicates scores below 65 represent defective intelligence, while scores in the 66-89 range constitute borderline cognitive functioning.  The psychologist reviewed the appellant's scores, and found her "thinking is largely functional and/or concrete and her judgment is quite immature."  In sum, the clinician indicated the appellant, "functions intellectually barely within borderline defective range."  Clearly, the appellant has manifest mental deficiencies, which would render her ability to support herself difficult. 

However, the Board must balance these findings against other evidence that indicates the appellant may have the ability to independently provide for herself.  In this regard the Board notes the appellant's 1976 school report card shows she was absent from school 50 days out of a 174 day semester.  During that reporting cycle, the appellant's grades in English, Math, Science and Geography fell within the "C" and "D" ranges.  However, in 1979 after being placed in the structured environment of foster care following the death of her parents the appellant received grades in the "A" and "B" ranges for those same seminal courses.  Additionally, the Board has reviewed a social worker treatment assessment and planning conference of the appellant dated August 1978.  In this assessment, the social worker indicated the appellant was helpful and cooperative, participated consistently in unit routine, was extremely conscientious about her unit responsibilities, and her chores were done thoroughly.  In addition, the evidence indicates the appellant was able to rear 11 children in the course of her life.  The Board finds this evidence to be probative evidence against the appellant's assertion of permanent incapacity, as this evidence tends to indicate she may have been able to perform sufficiently in an occupational setting to support herself. 

The Board notes that the appellant became pregnant at age 16, and since that time has never maintained full-time work.  Although she was able to provide for herself and her children through state assistance programs, the evidence indicates she has maintained a marginal subsistence.  In March 1995 the Department of Social Services performed a child abuse assessment on the appellant.  Although she was ultimately found to be fit to maintain custody of her children, the social worker's notes indicate the appellant's provisions of food, clothing, and housing were scarcely above the level of neglect.  Additionally, the fact that the appellant has not ever maintained a job throughout the course of her adult life, could be considered evidence that she was not able to do so.  The Board also notes the appellant has been awarded Social Security Insurance (SSI), which indicates the Social Security Administration also determined the appellant is presently incapable of self-support.  

Overall, the Board has weighed the evidence both for and against the appellant's claim for helpless child benefits.  The Board finds the weight of the evidence to be in relative equipoise, as there is clear evidence the appellant's cognitive functioning was measured to be at the very lower end of borderline prior to the age of 18.  The appellant has not maintained any occupation throughout her adult life, and obtained only the basic life essentials for herself and her children through social services.  This does not show the appellant was ever capable of independent self-support.  However, there is some indication the appellant may have had the ability to provide some measure of independent self-support, as shown by her ability to do well in school at times, and also perform several life functions independently.  Nonetheless, assuming the appellant would have been able to provide some level of self-support, the evidence simply does not demonstrate that the appellant was ever wholly capable of independent self-support.  

In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the appellant is entitled to recognition as a helpless child of the Veteran for purposes of VA death benefits.


ORDER

Entitlement to recognition as a helpless child of the Veteran for the purpose of VA death benefits is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


